United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1498
Issued: February 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 1, 2018 appellant filed a timely appeal from a July 16, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
medical conditions were causally related to the accepted May 21, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the July 16, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 6, 2018 appellant, then a 23-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that, on May 21, 2018, she sustained injuries to her spine, left shoulder
and arm, left hip and buttock, and left knee and leg when she was involved in a vehicular accident
around 9:13 a.m. while in the performance of duty. Specifically, she noted that the injury occurred
on her route when a third party ran a red light and hit her vehicle causing her vehicle to flip and
hit a number of parked cars. The employing establishment did not dispute that appellant was
injured in the performance of duty. Appellant stopped work on May 22, 2018.
In a note dated May 22, 2018, Dr. Joseph Kelberman, a chiropractor, indicated that
appellant had sustained injuries to her full spine, left shoulder and arm, left hip and buttock, and
left knee and leg. He noted that she was totally disabled from work.
In a work excuse note dated May 31, 2018, Dr. Vladimir Onefater, a physical medicine and
rehabilitation specialist, noted that appellant was unable to perform the required duties of her job
and could not return to work until her next evaluation on June 21, 2018.
In a development letter dated June 11, 2018, OWCP advised appellant of the deficiencies
in her claim. It requested additional medical evidence to support her claim because she had
provided neither a diagnosis of a medical condition nor a physician’s opinion as to how the alleged
incident resulted in a diagnosed condition. OWCP indicated that it had received medical reports
signed by a chiropractor, but that a chiropractor did not qualify as a physician under FECA unless
there is a diagnosed spinal subluxation and it is demonstrated by x-ray to exist. It provided
appellant a factual questionnaire to complete. OWCP afforded him 30 days to submit the requested
evidence.
In response, OWCP received additional reports from Dr. Onefater dated May 31, 2018 in
which he noted appellant’s history of injury, and her complaints of neck and left shoulder pain
which he related to sprain/strains.
Appellant also submitted physical therapy notes dated May 31 through June 14, 2018.
OWCP also received a June 19, 2018 MRI scan report of appellant’s cervical spine, a
June 27, 2018 MRI scan report of the lumbar spine, and an electromyography and nerve
conduction velocity (EMG/NCV) report dated June 21, 2018.
In a narrative medical report dated June 21, 2018, Dr. Onefater diagnosed left shoulder
impingement, cervical strain/sprain, subacromial bursitis, left shoulder intrasubstance partial
rotator cuff tear, and lumbosacral sprain/strain. In a duty status report (Form CA-17) dated
June 29, 2018, Dr. Onefater noted that appellant may resume work on July 14, 2018.
By decision dated July 16, 2018, OWCP denied appellant’s claim. It found that he had
established that the incident occurred in the performance of duty, as alleged. However, OWCP
denied appellant’s claim in finding that the evidence of record was insufficient to establish that her
diagnosed conditions were causally related to the accepted May 21, 2018 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed medical conditions were causally related to the accepted May 21, 2018 employment
incident.
Dr. Onefater provided several reports to the record. In his May 31, 2018 report, he noted
appellant’s history of injury and that appellant was seen for pain in her neck, left shoulder, and
low back, which he attributed to strain/sprain. The Board notes that the assessment of pain is not
considered a diagnosis as it merely refers to symptoms of the underlying condition.8 While
Dr. Onefater also diagnosed strain/sprain, he offered no opinion regarding the cause of this
3

Supra note 1.

4

D.K., Docket No. 17-1186 (issued June 11, 2018); Gary J. Watling, 52 ECAB 278 (2001).

5

D.K., id.; Michael E. Smith, 50 ECAB 313 (1999).

6

D.K., supra note 4; Elaine Pendleton, 40 ECAB 1143 (1989).

7

D.K., supra note 4; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
rather than a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket
No. 08-1102 (issued October 10, 2008).

3

diagnosis. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship.9
In a June 29, 2018 narrative report, Dr. Onefater reviewed MRI scan findings and
diagnosed left shoulder impingement, cervical strain/sprain, subacromial bursitis, left shoulder
intrasubstance partial rotator cuff tear, and lumbosacral sprain/strain. However, again,
Dr. Onefater did not opine as to the cause of appellant’s condition.10 To be of probative medical
value, a medical opinion must explain how physiologically the movements involved in the
employment incident caused or contributed to the diagnosed conditions.11
Appellant submitted a work excuse note from Dr. Kelberman, a chiropractor, dated
May 22, 2018 in which he indicated that appellant had sustained injuries to her spine, left shoulder
and arm, left hip and buttock, and left knee and leg. The Board finds that the note from
Dr. Kelberman cannot be considered medical evidence under FECA because he did not diagnose
a subluxation based upon x-ray evidence. Without a diagnosis of spinal subluxation from an xray, a chiropractor is not considered a physician as defined under FECA and thus his opinion does
not constitute competent medical evidence.12 As such, the note from Dr. Kelberman is of no
probative value and, thus, is insufficient to establish the causal relationship.
Appellant also submitted reports from a physical therapist. However, physical therapists
are not considered physicians as defined under FECA and therefore their opinions are of no
probative value.13
OWCP also received MRI scan reports of the cervical spine dated June 19, 2018 and of the
lumbar spine dated June 27, 2018, and an EMG/NCV report dated June 21, 2018. Diagnostic
studies lack probative value on the issue of causal relationship as they do not address whether the
employment incident caused a diagnosed condition.14

9
C.C., Docket No. 17-1841 (issued December 6, 2018); see L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
10

Id.

11

See K.L., Docket No. 18-1029 (issued January 9, 2019).

12
R.P., Docket No. 18-0860 (issued December 4, 2018); 20 C.F.R. § 10.5(bb); see Mary A. Ceglia, 55 ECAB
626 (2004).
13

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005). David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006)
(lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA); 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).
14
R.B., Docket No. 18-1327 (issued December 31, 2018); see C.D., Docket No. 17-2011 (issued
November 6, 2018).

4

Appellant has the burden of proof to submit rationalized medical evidence establishing that
her diagnosed medical conditions were causally related to the accepted May 21, 2018 employment
incident.15 She has not submitted such evidence and thus has not met her burden of proof.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed medical conditions were causally related to the accepted May 21, 2018 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

R.B., id.; see D.T., Docket No. 17-1734 (issued January 18, 2018).

16

R.B., supra note 14; see D.S., Docket No. 18-0061 (issued May 29, 2018).

5

